NO. 07-09-0200-CR

                        IN THE COURT OF APPEALS

                   FOR THE SEVENTH DISTRICT OF TEXAS
                              AT AMARILLO
                                PANEL B
                            FEBRUARY 5, 2010
                     ______________________________
                          JESSE ALAN DISALVIO,
                               Appellant
                                   v.
                          THE STATE OF TEXAS,
                                Appellee
                   _________________________________
            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;
                NO. 17,890-A; HON. HAL MINER, PRESIDING
                    _______________________________
                             Anders Opinion
                    _______________________________
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Jesse Alan Disalvio (appellant)  appeals  an  order  adjudicating
him guilty of the offense of robbery.  Pursuant to  a  plea  agreement,
appellant pled guilty to the offense, and the trial court deferred  the
adjudication of his guilt and placed him on community  supervision  for
ten years.  Subsequently, the State moved the trial  court  to  proceed
with the adjudication of appellant’s guilt.  Appellant  pled  not  true
to the alleged violations of the terms of  his  community  supervision,
and the trial court held a hearing.  Upon completion  of  the  hearing,
the trial court adjudicated  appellant  guilty  and  sentenced  him  to
eight years in prison.  The trial court certified  that  appellant  had
the right to appeal.
      Appellant’s counsel has now moved to  withdraw,  after  filing  a
brief pursuant to Anders v. California, 386 U.S. 738,  87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967), and  representing  that  she  has  searched  the
record and found no arguable grounds  for  reversal.   The  motion  and
brief illustrate that appellant was informed of  his  right  to  review
the appellate record and file his own brief.   So  too  did  we  inform
appellant that any pro se response or brief he cared to file had to  be
filed by January 19, 2010.   To  date,  appellant  has  filed  no  such
response or brief.
       In  compliance  with  the  principles  enunciated   in   Anders,
appellate counsel discussed three potential  areas  for  appeal,  those
being the sufficiency of the  evidence  to  support  a  conviction  for
robbery, the finding he had violated conditions of his  probation,  and
the admission of  a  voice  mail  message  to  his  probation  officer.
However, counsel goes on to explain why the issues are  without  merit.

      We have also conducted an independent review  of  the  record  to
determine whether  there  existed  reversible  error  and  found  none.
Stafford  v.  State,  813 S.W.2d 503,  511  (Tex.  Crim.  App.  1991)
(requiring us to conduct an independent review from  or  prior  to  the
plea hearing).  The evidence presented at the adjudication hearing  was
sufficient to support the trial  court’s  finding  that  appellant  had
violated terms and  conditions  of  his  probation.   Furthermore,  the
punishment assessed was also within the range prescribed by law.   Tex.
Penal Code Ann. §§29.02 &12.33(a) (Vernon 2003 & Supp. 2009).
      Accordingly, we grant counsel’s motion  to  withdraw  and  affirm
the judgment of the trial court.

                                       Brian Quinn
                                            Chief Justice

Do not publish.